Citation Nr: 0206399	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  99-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Nicanor C. Sebastian, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant's spouse, who 
died in June 1995, had no recognized military service with 
the Armed Forces of the United States, and thus, the 
appellant was not eligible for VA benefits.

In a previous June 1999 decision, the Board denied the 
appellant's claim that the veteran had met the threshold 
requirements for eligibility for VA benefits.  The appellant 
subsequently appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  In an order dated in April 
2001, the Court vacated the Board's June 1999 decision and 
remanded the case to the Board for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The case is now 
again before the Board pursuant to the Court's remand.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for review of 
the issue on appeal.

2.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  In this case, the Board is satisfied 
that VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

With regard to the Board's duty to notify, the Board 
concludes that the discussions in the RO's February 1998 
letter of denial; the April 1998 Statement of the Case; the 
March 1998 hearing transcript; the Supplemental Statements of 
the Case, dated in May 1998 and January 1999; the Board's 
June 1999 decision; and other letters sent to the appellant 
have informed her adequately of the information and evidence 
needed to substantiate her claim and the applicable 
regulations.

With regard to the Board's duty to assist, the Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  Specifically, the RO 
has attempted to verify the appellant's spouse's alleged 
service by requesting certification from ARPERCEN on two 
separate occasions, providing three possible spelling 
variations of his name.

Legal Criteria.  As a threshold matter, one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The issue 
presented in this case is one of status - that is, whether 
the appellant's spouse was a "veteran" as that term is 
defined by statute for VA purposes.  A "veteran" is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  For purposes of 
determining entitlement to VA benefits, "service" is deemed 
to include a variety of Philippine military service.  
38 C.F.R. § 3.8.  However, such service is deemed to be 
"active service" only when certified by the Armed Forces of 
the United States as follows:

For a Regular Philippine Scout or a 
member of one of the regular components 
of the Philippine Commonwealth Army 
while serving with Armed Forces of the 
United States, the period of active 
service will be from the date certified 
by the Armed Forces as the date of 
enlistment or date of report for active 
duty whichever is later to date of 
release from active duty, discharge, 
death, or in the case of a member of 
the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part:  "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, VA shall request verification of service from 
the service department."  A service department finding as to 
the fact of service in the United States Armed Forces is 
binding upon VA for purposes of establishing entitlement to 
benefits.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 
also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) (for 
purposes of VA benefits, "Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.")

Background and Analysis.  The appellant contends that she is 
eligible for VA benefits based on her spouse's military 
service in the Philippines during World War II.  Initially, 
the RO received the appellant's application for VA Death and 
Indemnity Compensation benefits (DIC) in September 1997.  The 
appellant has alleged that her spouse served in the 
Philippine military from August 1942 to February 1945 or from 
December 1942 to March 1945.

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify her 
spouse's alleged service by requesting certification from 
ARPERCEN.  In January 1998, ARPERCEN notified the RO that the 
appellant's spouse had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The RO notified the appellant of its denial of her 
claim for DIC benefits in February 1998, and in March 1998 
the appellant notified the RO of her disagreement with that 
decision.

On March 26, 1998, the appellant appeared for a personal 
hearing before the Manila RO.  She provided the hearing 
officer with several documents in support of her claim, which 
included certificates from the Philippine Armed Forces 
Adjutant General's Office and the Philippine Veterans Affairs 
Office (PVOA) reflecting that the appellant's spouse served 
in the Philippine military; and a certification from the PVOA 
reflecting the appellant's July 1995 application for old age 
pension.  When asked if there was anything else she would 
like to say or add in support of her claim, the appellant 
replied "[n]o more."

Due to a difference spelling of the appellant's spouse's last 
name in the certificate received from the Philippine Adjutant 
General's Office, the RO again requested that ARPERCEN verify 
whether the appellant's spouse had recognized service.  
ARPERCEN performed its verification attempt using three 
possible spelling variations of the spouse's last name.  
ARPERCEN responded in November 1998 that there was "no 
change warranted in [the] prior negative certification."

In a January 1999 supplemental statement of the case, the RO 
notified the appellant of its continued denial of her DIC 
claim.

In regard to the documents the appellant has submitted in 
support of her claim, the Board finds that, because those 
documents do not comport with the requirements of 38 C.F.R. 
§ 3.203(a), as set forth above, such evidence is not 
competent to establish that the appellant's spouse had active 
military service with the United States Armed Services.  The 
appellant argues on appeal that VA should accept the 
certificates from the Philippine Armed Forces Adjutant 
General's Office and the Philippine Veterans Affairs Office 
(PVOA) as proof of service pursuant to Almero v. INS, 18 F.3d 
757 (9th Cir. 1994).  The Almero case involves the 
Immigration Act, which allows Philippine veterans to rely on 
Philippine-generated documentation to prove veterans' status 
directly, without necessarily requiring certification by a 
United States service department.  However, qualifying 
service in the Philippine Army under the Immigration Act is 
not at issue because that Act pertains exclusively to 
immigration and naturalization.

Instead, the relevant issue in this case is qualifying 
service under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Under those 
regulations, Philippine veterans are not eligible for VA 
benefits unless a United States service department documents 
or certifies their service.  See 38 C.F.R. §§ 3.9, 3.203 
(2001).  Moreover, the Court has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532; 
Soria, 118 F.3d at 749.  In addition, the Board notes that 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification of her spouse's service is binding 
on VA, the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
appellant has submitted no competent service department 
documents in support of her claim, or any further information 
different from that previously submitted to ARPERCEN that 
would warrant a request for re-certification, see Sarmiento, 
7 Vet. App. 80, the Board finds that VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c).


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

